DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 13 and 17.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites, “responsive to determining that the first data state metric with the second data state metric satisfy a predetermined condition”, examiner is not sure what “the first data state metric with the second data state metric” is referring to, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation has been interpreted as “responsive to determining that  the second data state metric satisfy a predetermined condition”.
Claims 14-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to dependency.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 	
Cha PG PUB  20210166774 (hereinafter Cha).

Regarding independent claim 1, Cha teaches a system (figure 1 of Cha) comprising: 
a memory device (120 in figure 1 of Cha); and 
a processing device (110 in figure 1 of Cha), operatively coupled with the memory device, to perform operations comprising: 
responsive to detecting a triggering event (S113 in figure 14A when ECC fails, [0134], “…controller 110 determines whether the normal read operation has failed (S113). Specifically, the ECC module (refer to 115 in FIG. 7) may perform an ECC operation on received data, and determine whether the number of failed bits (e.g., a number of bit errors) detected in the received data exceeds the error correction capability of the ECC module 115…”, or S117 in figure 14A when ECC fails, or [0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”), selecting a family of memory blocks (superblock in figure 3A) of the memory device, the selected family being associated with one of a set of bins (group has default read levels indicated in S121 in figure 14A, or group has revised read levels indicated in S123 in figure 14A), each bin associated with a plurality of read voltage offsets applied to respective base read voltages (DRL1/DRL2/DRL3 in figure 5 or ground voltage) during read operations; 
performing, for one or more memory blocks of the selected family (abstract, “…performing a read operation on a first block included in a first super block based on a first read level… storing the first read level as a history read level of the first super block in a history buffer when the read operation on the first block is successful, receiving a read request for a second block of the first super block and an address of the second block from a host, and performing a read operation on the second block based on the history read level stored in the history buffer…”), a plurality of sets of calibration operations (multiple S123 when S117 still fail in figure 14A, figure 14A teaches to using revised read levels for retry operations until an “optimal read level” has been identified and read operation passed in S117 and last used optimal read level will be stored in S118 for next read operation), wherein each set of calibration operations comprises obtaining an error count value that corresponds to a respective one of the set of bins and represents a number of errors detected responsive to applying the plurality of read voltage offsets associated with the respective bin ([0134], “…the ECC module (refer to 115 in FIG. 7) may perform an ECC operation on received data, and determine whether the number of failed bits (e.g., a number of bit errors) detected in the received data exceeds the error correction capability of the ECC module 115…”); 
identifying a target bin (offset used by blocks with last used optimal read level stored in history buffer indicated in S118 in figure 14A) by comparing the obtained error count values corresponding to the plurality of sets of calibration operations (S117/S118 in figure 14A); and 
determining that the target bin is different from a current bin presently associated with the selected family (S113/ S117/S118 in figure 14A); and 
associating the selected family with the target bin (S118 in figure 14A, figure 6A).

Regarding claim 2, Cha teaches the system of claim 1, wherein the target bin is associated with a minimum value of the obtained error count values (figure 14A teaches to using revised read levels for retry operations until an “optimal read level” has been identified and read operation passed in S117 and last used optimal read level will be stored in S118 for next read operation, therefore, the target bin is associated with optimal read level that leads to a minimum value of the obtained error count values, for example, figure 14A teaches when using default read level (e.g., DRL1 in figure 5) failed ECC, using first revised read level (e.g., CRL1a in figure 6A), if failed ECC again, the read levels can be revised again and again, say from CRL1a, to CRL1a2, CRL1a3 until finally in step S117 read operation is successful, then last used read level, CRL1a3, will be stored as read level in history buffer as taught in S118, read operation using CRL1a3 will results in minimum value of error).

Regarding claim 3, Cha teaches the system of claim 1, wherein the operations further comprise: recording, in metadata associated with the memory device, a timestamp associated with associating the selected family with the target bin ([0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”).

Regarding claim 4, Cha teaches the system of claim 1, wherein the operations further comprise: determining that the target bin is a media management bin (“media management bin” has been interpreted as “revised read level” used in S610 that can determine the block is defective based on “background read operation” indicated in figure 18 and [0153], [0163], “…the storage device 100 determines a defective block based on the characteristic value…”); and scheduling at least some of the memory blocks of the selected family for performing a media management operation (“background read operation” indicated in figure 18 and [0153]).

Regarding claim 5, Cha teaches the system of claim 4, wherein the media management operation comprises copying information stored in the one or more memory blocks of the selected family to one or more new memory blocks of the memory device ([0163], “… the storage device 100 determines a defective block based on the characteristic value and replace the defective block by another block in a super block...”)

Regarding claim 6, Cha teaches the system of claim 1, wherein detecting the triggering event comprises determining that at least a predetermined period of time has elapsed since the memory blocks of the selected family were programmed ([0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”, verify operation after program can be considered as read operation).

Regarding claim 7, Cha teaches the system of claim 1, wherein the triggering event comprises a passage of a predetermined time since a time associated with a performance of a prior plurality of sets of calibration operations for the selected family ([0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”, calibration operations can be considered as read operation).

Regarding claim 8, Cha teaches the system of claim 7, wherein the time associated with the performance of the prior plurality of sets of calibration operations is one of a time that has passed since a start of the prior plurality of sets of calibration operations or a time that has passed since a completion of the prior plurality of sets of calibration operations ([0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”, calibration operations can be considered as read operation).

Regarding claim 9, Cha teaches the system of claim 7, wherein the time associated with the performance of the prior plurality of sets of calibration operations depends on a number of erase cycles associated with the selected family ([0117] teaches P/E cycles related to history read level update, and both on super block level, “…endurance and retention characteristics of the plurality of blocks included in the super block may be similarly changed due to program and erase operations. Accordingly, the history read level may be stored and updated in the history buffer HB in the units of super blocks, and thus, a recovery code execution time may be minimized...”)

Regarding claim 10, Cha teaches the system of claim 1, wherein the one or more memory blocks of the selected family are randomly chosen from the memory blocks of the selected family (“first block” in abstract, [0046], “… the controller 110 may perform a read operation on one memory block BLK (e.g., a first block) of a first super block based on a first read level…”).

Regarding claim 11, Cha teaches the system of claim 1, wherein performing the plurality of sets of calibration operations (figure 14A teaches to using revised read levels for retry operations until an “optimal read level” can be identified and read operation passed in S117 and last used optimal read level will be stored in S118 for next read operation, for example, let us assume that first read (S121) is using default read level (e.g., DRL1 in figure 5), when failed ECC (S113), using (S123) first revised read level (e.g., CRL1a in figure 6A), if failed ECC again (yes branch after S117), the read levels can be revised again and again, say from CRL1a, to CRL1a2, CRL1a3 until finally in step S117 read operation is successful, then last used read level, CRL1a3, will be stored as read level in history buffer as taught in S118) comprises: performing a first set of calibration operations (first round S123 in figure 14A, or second round S123 in figure 14A), wherein the first set of calibration operations comprises obtaining a first error count value (S117 in figure 14A) that corresponds to a first bin (once or twice revised read level in S123, or e.g., CRL1a/CRL2a/CRL3a in figure 6A) presently associated with the selected family and represents a number of errors detected responsive to applying a first plurality of read voltage offsets associated with the first bin ([0134], “…the ECC module (refer to 115 in FIG. 7) may perform an ECC operation on received data, and determine whether the number of failed bits (e.g., a number of bit errors) detected in the received data exceeds the error correction capability of the ECC module 115…”); and performing a second set of calibration operations (second round S123 in figure 14A or first round S123 in figure 14A), wherein the second set of calibration operations comprises obtaining a second error count value that corresponds to a second bin (twice or once revised read levels in S123, or e.g., CRL1a2/CRL1a3) and represents a number of errors detected responsive to applying a second plurality of read voltage offsets associated with the second bin, wherein each read voltage offset associated with the second bin is larger than a respective read voltage offset associated with the first bin (whichever one is larger (twice revised read level CRL1a2 vs once revised read level CRL1a) can be defined as second bin).

Regarding independent claim 13, Cha teaches a system (figure 1 of Cha) comprising: 
a memory device (120 in figure 1 of Cha) comprising a plurality of memory blocks; and 
a processing device (110 in figure 1 of Cha), operatively coupled with the memory device, to perform operations comprising: 
maintaining an association of a block family comprising a plurality of memory blocks (superblock SB1/SB2 in figure 3A), with a first bin (group using default read voltages or modified read levels such as CRL1a/CRL2a/CRL3a in figure 6A) of a set of bins (multiple read levels used in S123 when S117 still fail in figure 14A, figure 14A teaches to using revised read levels for retry operations until an “optimal read level” has been identified and read operation passed in S117 and last used optimal read level will be stored in S118 for next read operation), each bin of the set of bins associated with a plurality of read voltage offsets representing corrections to read signals applied to memory cells during read operations, wherein the plurality of memory blocks of the block family were programmed within a time interval not exceeding a threshold time ([0162] and figure 19A teaches metadata related to program/erase/read are managed in super block level, “…the storage device 100 regroups the plurality of blocks such that blocks having equal or similar characteristic values are included in the same super block…”, [0153] teaches background read operation can be triggered by predetermined time elapses after a read operation, therefore, one would be motivated to group superblock from blocks were programmed within a time interval not exceeding a threshold time, otherwise, the learning from one block may not be able to apply to other block within same superblock); 
selecting a subset (“first block” in abstract, [0046], “… the controller 110 may perform a read operation on one memory block BLK (e.g., a first block) of a first super block based on a first read level…”) of the plurality of memory blocks of the block family for diagnostics (S21 in figure 11); performing a first set of calibration operations (S121 or first round S123 in figure 14A) to determine a first data state metric (“number of failed bits” indicated in [0134], (“…the ECC module (refer to 115 in FIG. 7) may perform an ECC operation on received data, and determine whether the number of failed bits (e.g., a number of bit errors) detected in the received data exceeds the error correction capability of the ECC module 115…”) when using default read level DRL1/DRL2 in figure 5 or once revised read level in S123, e.g., CRL1a/CRL2a/CRL3a in figure 6A) that characterizes read operations performed using a first plurality of voltage read voltage offsets associated with the first bin is applied to the selected subset of the plurality of memory blocks; 
performing a second set (first round or second round S123 in figure 14A) of calibration operations to determine a second data state metric (“number of failed bits” indicated in [0134], (“…the ECC module (refer to 115 in FIG. 7) may perform an ECC operation on received data, and determine whether the number of failed bits (e.g., a number of bit errors) detected in the received data exceeds the error correction capability of the ECC module 115…”) when using once or twice revised read levels in S123, e.g., CRL1a2/CRL1a3) that characterizes read operations performed using a second plurality of read voltage offsets associated with a second bin is applied to the selected subset of the plurality of memory blocks; 
responsive to determining that  the second data state metric satisfy a predetermined condition (see 112 rejection above, ECC S113 failed using default read levels or S117 failed using once revised read levels, ECC S117 passed using once or twice revised read levels), disassociating (S118 in figure 14A) the block family from the first bin; and associating (S118 in figure 14A) the block family with the second bin (once or twice revised read levels in S123, or e.g., CRL1a2/CRL1a3).

Regarding claim 14, Cha teaches the system of claim 13, wherein the first data state metric (“number of failed bits” indicated in [0134] when using default read level DRL1/DRL2 in figure 5 or once revised read level in S123, e.g., CRL1a/CRL2a/CRL3a in figure 6A) comprises a first number of errors detected when the first plurality of read voltage offsets associated with the first bin is applied to the selected subset of the plurality of memory blocks and wherein the second data state metric (“number of failed bits” indicated in [0134] when using once or twice revised read levels in S123, e.g., CRL1a2/CRL1a3) comprises a second number of errors detected when the second plurality of read voltage offsets associated with the second bin is applied to the selected subset of the plurality of memory blocks.

Regarding claim 15, Cha teaches the system of claim 14, wherein the predetermined condition (passing ECC in S117 in figure 14A) comprises the first number of errors exceeding the second number of errors (ECC S113 failed using default read levels or S117 failed using once revised read levels, ECC S117 passed using once or twice revised read levels).

Regarding claim 16, Cha teaches the system of claim 13, wherein the operation further comprise: responsive to the second bin being a media management bin (“media management bin” has been interpreted as “revised read level” used in S610 that can determine the block is defective based on “background read operation” indicated in figure 18 and [0153], [0163], “…the storage device 100 determines a defective block based on the characteristic value…”), schedule the plurality of memory blocks of the block family for a media management operation (“background read operation” indicated in figure 18 and [0153]).

Regarding independent claim 17, Cha teaches a method comprising: 
responsive to detecting a triggering event (S113 in figure 14A when ECC fails, [0134], “…controller 110 determines whether the normal read operation has failed (S113). Specifically, the ECC module (refer to 115 in FIG. 7) may perform an ECC operation on received data, and determine whether the number of failed bits (e.g., a number of bit errors) detected in the received data exceeds the error correction capability of the ECC module 115…”, or S117 in figure 14A when ECC fails, or [0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”), selecting, by a processing device (110 in figure 1 of Cha) operatively coupled with a memory device (120 in figure 1 of Cha), a family of memory blocks (superblock in figure 3A) of the memory device, the selected family being associated with one of a set of bins (group has default read levels indicated in S121 in figure 14A, or group has revised read levels indicated in S123 in figure 14A), each bin associated with a plurality of read voltage offsets applied to respective base read voltages (DRL1/DRL2/DRL3 in figure 5 or ground voltage) during read operations; 
performing, for one or more memory blocks of the selected family (abstract, “…performing a read operation on a first block included in a first super block based on a first read level… storing the first read level as a history read level of the first super block in a history buffer when the read operation on the first block is successful, receiving a read request for a second block of the first super block and an address of the second block from a host, and performing a read operation on the second block based on the history read level stored in the history buffer…”), a plurality of sets of calibration operations (multiple S123 when S117 still fail in figure 14A, figure 14A teaches to using revised read levels for retry operations until an “optimal read level” has been identified and read operation passed in S117 and last used optimal read level will be stored in S118 for next read operation), wherein each set of calibration operations comprises obtaining an error count value that corresponds to a respective one of the set of bins and represents a number of errors detected when the plurality of read voltage offsets associated with the respective bin is applied ([0134], “…the ECC module (refer to 115 in FIG. 7) may perform an ECC operation on received data, and determine whether the number of failed bits (e.g., a number of bit errors) detected in the received data exceeds the error correction capability of the ECC module 115…”); 
identifying a target bin (offset used by blocks with last used optimal read level stored in history buffer indicated in S118 in figure 14A) by comparing the obtained error count values corresponding to the plurality of sets of calibration operations (S117/S118 in figure 14A); and 
determining that the target bin is different from a current bin presently associated with the selected family (S113/ S117/S118 in figure 14A); and 
associating the selected family with the target bin (S118 in figure 14A, figure 6A).

Regarding claim 18, Cha teaches the method of claim 17, wherein the triggering event comprises a passage of a predetermined time since a time associated with a performance of a prior plurality of sets of calibration operations for the selected family ([0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”, verify operation after program can be considered as read operation).

Regarding claim 19, Cha teaches the method of claim 18, wherein the time associated with the performance of the prior plurality of sets of calibration operations is one of a time that has passed since a start of the prior plurality of sets of calibration operations or a time that has passed since a completion of the prior plurality of sets of calibration operations ([0153], “…storage device 100 may periodically or aperiodically perform the background read operation. For example, when a predetermined time elapses after a read operation is performed on a super block…”, calibration operations can be considered as read operation).

Regarding claim 20, Cha teaches the method of claim 18, wherein the time associated with the performance of the prior plurality of sets of calibration operations depends on a number of erase cycles associated with the selected family ([0117] teaches P/E cycles related to history read level update, and both on super block level, “…endurance and retention characteristics of the plurality of blocks included in the super block may be similarly changed due to program and erase operations. Accordingly, the history read level may be stored and updated in the history buffer HB in the units of super blocks, and thus, a recovery code execution time may be minimized...”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha PG PUB  20210166774 (hereinafter Cha).
	
Regarding claim 12, Cha teaches the system of claim 1, wherein the memory blocks of the selected family were programmed within a time interval not exceeding a threshold time ([0162] and figure 19A teaches metadata related to program/erase/read are managed in super block level, “…the storage device 100 regroups the plurality of blocks such that blocks having equal or similar characteristic values are included in the same super block…”, [0153] teaches background read operation can be triggered by predetermined time elapses after a read operation, therefore, one would be motivated to group superblock from blocks were programmed within a time interval not exceeding a threshold time, otherwise, the learning from one block may not be able to apply to other block within same superblock).

Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha PG PUB  20210166774 (hereinafter Cha), in view of Muchherla PG PUB 20190066739 (hereinafter Muchherla).

Regarding claim 9, Cha teaches the system of claim 7, further teach in [0153] that “storage device 100 may periodically or aperiodically perform the background read operation”. But for argument sake, let us assume Cha does not teach wherein the time associated with the performance of the prior plurality of sets of calibration operations depends on a number of erase cycles associated with the selected family.
However, Muchherla teaches in figure 9 and abstract to calibrate read level by monitoring erase count (abstract, “…A calibration controller implemented with the memory device can trigger a read level calibration based on inputs from one or more trackers monitoring parameters associated with the memory device and a determination of an occurrence of at least one event from a set of events related to the monitored parameters. The monitored parameters can include parameters related to a selected time interval and measurements of read, erase, or write operations of the memory device…”)
Cha and Muchherla are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Cha and Muchherla before him, to modify the calibration method of Cha to include the trigger criteria implementation of Muchherla, such that the time associated with the performance of the prior plurality of sets of calibration operations depends on a number of erase cycles associated with the selected family, in order to have a working device.

Regarding claim 20, Cha teaches the method of claim 18, further teach in [0153] that “storage device 100 may periodically or aperiodically perform the background read operation”. But for argument sake, let us assume Cha does not teach wherein the time associated with the performance of the prior plurality of sets of calibration operations depends on a number of erase cycles associated with the selected family.
However, Muchherla teaches in figure 9 and abstract to calibrate read level by monitoring erase count (abstract, “…A calibration controller implemented with the memory device can trigger a read level calibration based on inputs from one or more trackers monitoring parameters associated with the memory device and a determination of an occurrence of at least one event from a set of events related to the monitored parameters. The monitored parameters can include parameters related to a selected time interval and measurements of read, erase, or write operations of the memory device…”)
Cha and Muchherla are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Cha and Muchherla before him, to modify the calibration method of Cha to include the trigger criteria implementation of Muchherla, such that the time associated with the performance of the prior plurality of sets of calibration operations depends on a number of erase cycles associated with the selected family, in order to have a working device.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824